DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin R. Geissler on 6/17/21.
The application has been amended as follows: 
In claim 5, line 6 “)” has been deleted.
Claim 1 has been replaced with the following:
1. (Amended) A method for bonding modules, the method comprising: feeding a module to a bonder from behind in a loading plane via a feeder unit; passing the module from the feeder unit to a first transverse conveyor unit, and is brought by the same to a first buffer position provided in the bonder, wherein the first buffer position is provided in a loading plane of the bonder; positioning the module from the first buffer position into a first receiving position in the loading plane via the first transverse conveyor unit and passing the module to a vertical conveyor unit; moving the vertical conveyor unit, the module is moved vertically and brought into a bonding plane, wherein the module in the bonding plane is located at least partially in a working area of the bonder; processing the module by a first bonding head and/or by a second bonding head, wherein electrically conductive bond connections are produced on the module; 

Claim 5 has been replaced with the following:
5. (Amended) A bonding arrangement comprising: a bonder; a feeder unit for a module that is adapted to be processed by the bonder; and a removal unit for the module, wherein the bonder includes at least one bonding head via which electrically conductive bond connections are be produced on the module during the processing of the module, wherein the bonder includes a vertical conveyor unit that is designed to convey the module vertically out of a loading plane into a bonding plane and/or into an unloading plane, wherein the bonder includes a first transverse conveyor unit that is associated with the loading plane and is designed to receive the module from the feeder unit, to bring the module into a first buffer position provided in the loading plane, and to bring the module into a first transfer position in which the module is made available for transfer to the vertical conveyor unit, and wherein the bonder includes a second transverse conveyor unit that is associated with the unloading plane and is designed to receive the module from the vertical conveyor unit in a second transfer position, to bring the module into a second buffer position, wherein the second transfer position and the second buffer position are provided in the unloading plane, and to pass the module to the removal unit that is associated with the unloading plane. 




Claim 11 has been replaced with the following:


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a bonding method as recited by claim 1, particularly positioning the module from the first buffer position into a first receiving position in the loading plane via the first transverse conveyor unit and passing the module to a vertical conveyor unit; moving the vertical conveyor unit, the module is moved vertically and brought into a bonding plane, wherein the module in the bonding plane is located at least 
The prior art of record does not teach or suggest either alone or in combination a bonding arrangement as recited by claim 5, particularly the bonder includes a vertical conveyor unit that is designed to convey the module vertically out of a loading plane into a bonding plane and/or into an unloading plane, wherein the bonder includes a first transverse conveyor unit that is associated with the loading plane and is designed to receive the module from the feeder unit, to bring the module into a first buffer position provided in the loading plane, and to bring the module into a first transfer position in which the module is made available for transfer to the vertical conveyor unit, and wherein the bonder includes a second transverse conveyor unit that is associated with the unloading plane and is designed to receive the module from the vertical conveyor unit in a second transfer position, to bring the module into a second buffer position, wherein the second transfer position and the second buffer position are provided in the unloading plane, and to pass the module to the removal unit that is associated with the unloading plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735